CARTER, J.
I dissent. While I agree that the conduct of petitioner as disclosed by the record now before us warrants some discipline, I believe that the penalty of disbarment is altogether too severe and grossly disproportionate to the nature of the charges against him. It cannot be said that any of the charges against petitioner amount to embezzlement or misappropriation of funds. The Peters and Zwerin charges arose out of apparent misunderstandings with his clients. They indicate that petitioner was somewhat lax in the handling of his clients’ cases, but in view of the finding of the Board of Governors with respect to his advice to Miss Peters relative to the lack of merit in her case shortly before the time fixed for the trial, I do not think it can be said that he was guilty of misconduct merely because he did not withdraw from the case. He did advise her to obtain other counsel.
The Zwerin case presents a different situation. In my opinion, he should either have gone to Los Angeles and argued the ease or returned the expense money to his clients. His conduct in this case warrants some discipline.
In regard to practicing while suspended by order of this court, I think the record shows a rather trivial infraction, and in view of the fact that he became reinstated as soon as he was cited to appear before The State Bar, I think that the amount of discipline for this alleged misconduct should be rather mild.
In the Peters case a majority of the local administrative committee recommended that petitioner be suspended for a period of two years.' The Board of Governors adopted the findings of the local administrative committee with one excep*69tion, but reduced the period of suspension recommended by the majority of said committee to three months.
In the Zwerin case the local administrative committee unanimously recommended petitioner’s suspension from the practice of law for the period of ninety days. The Board of Governors adopted the findings of the local administrative committee with a slight amendment, but recommended that petitioner be disbarred.
In the third proceeding, which arose out of petitioner’s practice of law while under suspension by order of this court for nonpayment of his State Bar dues, the local administrative committee recommended that petitioner be suspended for a period of ninety days. The Board of Governors approved the findings of the local administrative committee, but recommended that petitioner be disbarred.
It is obvious that petitioner’s conduct in the Peters case did not impress the members of the Board of Governors as being of serious import, or that there were extenuating circumstances which the board considered in ameliorating the discipline which should be administered, as the board recommended a suspension for the period of only ninety days. It is likewise obvious that petitioner’s conduct in the other two cases did not impress the members of the respective local administrative cqmmittees as being of serious import, as each of said committees recommended a suspension for a period of only ninety days in each of these cases. While the cumulated charges indicate a course of conduct which reflects more unfavorably upon petitioner than a single charge, I am disposed to the view that the only one of the three charges against petitioner of any consequence arises out of his conduct in the Zwerin case. While his conduct in that case, based upon the findings of the local administrative committee, is reprehensible, it certainly is not of sufficient gravity to justify petitioner’s disbarment, especially in view of the recommendation of the local administrative committee that he be disciplined by suspension from practice for the period of ninety days. And even if we conclude that petitioner was guilty of unprofessional conduct arising out of the other two charges against him, the combined effect of these charges, in my opinion, is not sufficient to warrant the infliction of the extreme penalty of disbarment.
While I would concur in a judgment suspending petitioner *70from practice for a short period of time for his conduct in connection with the Zwerin case, I find nothing in the record in any or all of these cases to support or justify a judgment of disbarment.
Petitioner’s application for a rehearing was denied May 1, 1944. Carter, J., voted for a rehearing.